examination reports were prepared in this case, there is nothing in the
                          record indicating that SANE examinations were performed on the victims
                          and the victims testified at the preliminary hearing that they were never
                          examined by a doctor. But even if such reports exist, we disagree with
                          appellant's contention that they were exculpatory.    See State v. Huebler,
                          128 Nev. 275 P.3d 91, 98 (2012) (concluding that a defendant may
                          challenge the validity of a guilty plea on the ground that the prosecutor
                          failed to disclose exculpatory information before entry of the plea), cert.
                          denied, 568 U.S. , 133 S. Ct. 988 (2013). Appellant argues the reports
                          "may have contradicted the notion that actual intercourse had taken place
                          between [him] and the two child victims" and that "a lack of findings
                          and/or an intact hymen would have been exculpatory." As he pleaded
                          guilty to attempted sexual assault and lewdness,            see NRS 193.330
                          (defining attempt); NRS 200.366(1) (defining sexual assault); NRS 201.230
                          (defining lewdness with a child under 14 years of age), the findings he
                          proposes would not necessarily have exculpated him of the offenses.
                          Further, we are not convinced that appellant's purported inability to
                          contact his family is a substantial reason justifying withdrawal of his
                          guilty plea. Accordingly, we
                                        ORDER the judgment of conviction AFFIRMED.




                                                     /                         , J.
                                                  Hardesty



                          Parraguirre                               Cherry


SUPREME COURT
        OF
     NEVADA
                                                               2
(0) 1947A     s   1   •
                cc: Hon. Kathleen E. Delaney, District Judge
                     Law Office of Betsy Allen
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A